Citation Nr: 1819412	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the character of the Veteran's discharge is a bar to eligibility for VA benefits, to include whether the Veteran was insane.  


REPRESENTATION

Appellant represented by:	Marc Fleming, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1971.  He was discharged under conditions other than honorable due to a sentence of a general court-martial.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO), which found that the Veteran was not eligible for health-care and related benefits based on the general court-martial that resulted in the termination of his military service in April 1971.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in March 2017.  A copy of the transcript has been reviewed and associated with the claims file.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C. §5108; 38 C.F.R. § 3.156(a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  In a November 1974 administrative decision, the RO found that the Veteran was barred from receiving benefits administered by the VA for his period of service from January 1968 to April 1971.  He was notified of his appellate rights in a letter dated in December 1974.  The Veteran did not appeal or submit new and material evidence within the appeal period.  Accordingly, this November 1974 administrative decision became final.  The Board notes that the RO continued the denial of VA benefits in administrative decisions dated in June 2000 and January 2006.  However, the Veteran was not informed of his appeal rights.  

At the time of the November 1974 administrative decision, all of the Veteran's service treatment records were not associated with the claims file.  Additional, relevant service treatment records have been added to the record since the last prior decision.  As such, the Board will reconsider the claim on a de novo basis.  

The issue of entitlement to service connection for post traumatic stress disorder (PTSD) has been raised by the record in a July 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The evidence is at least in equipoise that the Veteran was insane during his time in service and that his insanity caused him to assault and disrespect his superior officers in April 1970.   


CONCLUSION OF LAW

The criteria for status as a Veteran and entitlement to VA benefits have been met.  38 U.S.C. §§ 101, 107, 5107, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this case, the Board notes that the pertinent law is determinative of the Veteran's claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  This case is based on the question of whether the Veteran's discharge is a bar to the receipt of  VA benefits under the law.  Therefore, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VA's duty to notify and assist are not applicable.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); 38 C.F.R. § 3.159  (d).  As such, no further action is required.
Character and Circumstances of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  38 U.S.C. § 1110; Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013), aff'd sub nom. Robertson v. Gibson, 759 F.3d 1351 (Fed. Cir. 2014) ("A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.").  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.1 (d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101 (18); 38 C.F.R. § 3.12 (a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303 (a), and regulatory bars listed in 38 C.F.R. § 3.12 (c) and 38 C.F.R. § 3.12 (d).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).

The Court has held that the benefit of the doubt standard applies to the question of veteran status.  Donnellan v. Shinseki, 24 Vet. App. 167, 175   (2010).

Statutory bars to benefits listed under 38 U.S.C. § 5303 include discharge or dismissal by reason of the sentence of a general court-martial, on the ground that such a person was a conscientious objector, or as a deserter, or on the basis of an unauthorized absence (UA) for a continuous period of at least one hundred and eighty days. 38 U.S.C. § 5303 (a).  However, if the evidence establishes to the satisfaction of the Secretary that the person was insane at the time of the commission of the offense leading to the discharge, resignation, or court-martial, that person is not precluded from receiving benefits from VA.  38 U.S.C. § 5303 (b).

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 153-54   (1996).  However, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 154; Helige v. Principi, 4 Vet. App. 32, 34 (1993).  To do so, the appellant must submit competent medical evidence that he was insane at the time of his offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  In addition, mental illness is not identical to insanity.  Beck v. West, 
13 Vet. App. 535, 539 (2000).

Facts and Analysis

The record shows that the Veteran served on active duty from January 1968 to April 1971.  His service treatment records (STRs) reveal that he had significant mental health issues in service.  

In January 1969, it was noted that the Veteran had a significant drug reaction to Valium, an anti-anxiety medication.  In August 1969 he was referred from the stockade where he was in pre-trial confinement because of unpredictability, aggressive behavior, and complaints of feeling strange, headaches, and memory loss of an 8 month duration.  It was noted that he had chronic disciplinary problems and at times resisted instructions that were clearly in his own best interest.  He was confined to stockade at this time for disobeying a direct order to appear for an appointment at the Mental Health Comprehensive Services (MHCS).  He had a history of head injury in 1967 when he was struck by a policeman for a civil disturbance.  He was on probation in 1965 for breaking and entering and had 3 Article XV's and 1 court-martial since being in service.  He had no history of psychiatric treatment or hospitalization prior to service.  While he was in service he took an overdose of Darvon and had intermittently seen psychiatrists and social workers.  

A mental status examination revealed major impairment of logical cognition and reality testing.  Psychological tests were administered and he was tentatively diagnosed with chronic brain syndrome.  It was noted that he demonstrated an inability to reproduce visual stimuli and his attempts resulted in bizarre drawings.  He had difficulty following directions and his logical memory was almost nil.  

At a subsequent treatment appointment in August 1969, he was diagnosed with chronic brain syndrome, secondary to trauma, manifested by psychosis with major impairment of logical thought, reality testing, and of memory leading to impaired interpersonal relationships, social functioning, and paranoid style.  

In October 1969, it was noted that the Veteran was evaluated in Germany for complaints of a head injury that he asserted was inflicted by 7 guards who attacked him in the stockade.  He was placed on the closed ward for several days for observation.  On the basis of the clinical evaluation performed, he was found to have no psychiatric disease and he was instructed to return to duty.  

In November 1970, he was found guilty by a general court-martial of assaulting and behaving in a disrespectful manner toward two superior officers during two separate incidences in April 1970.  He was discharged from the service with a bad conduct discharge.  

The Veteran received psychiatric treatment in 1979 and 1980 and was assessed with schizophrenia, paranoid type, with depressive features.  

The Veteran underwent a psychiatric examination in June 1987 following an injury he sustained.  The psychiatrist assessed the Veteran with mixed personality disorder with paranoid and schizotypal features and concluded that his psychiatric disorder pre-existed his July 1985 injury.  

The Veteran was assessed with post-traumatic stress disorder in May 2000.  

The Veteran submitted opinions by F.M., Ph.D. dated in December 2004 and August 2011.  Dr. F.M. assessed the Veteran with prolonged PTSD and concluded that it was most likely related to his reported beating in the military.  Following discharge, he coped with his emotional problems with drugs and alcohol.  

The Veteran submitted opinions by T.C., Ph.D. dated in August 2005 and August 2011.  He assessed the Veteran with PTSD following a stockade confinement in July 1969 and noted that the behaviors that led to his bad conduct discharge were due to his service related mental disorder.  He noted that the Veteran was confined for disobeying a direct order for mental health treatment, which suggested that his premorbid symptoms were grossly evident to his superior officers.  At that time, there was no formal diagnosis of PTSD.  Dr. T.C. indicated that the Veteran appeared to develop symptoms and behaviors that are expected and typical in individuals that have severe PTSD, such as hypersensitivity, hypervigilance, and exaggerated startled response.

Dr. T.C. concluded that the Veteran suffered from a mental disorder that was apparent to the Army and for which he was ordered to get treatment and was further complicated when he was beaten in the stockade, which led to the Veteran developing severe symptoms of PTSD.  It appeared that he was returned to active duty with ongoing PTSD.  Accordingly, the Veteran's behavior where he assaulted and threatened officers was, more probable than not, likely to represent common and expected symptoms of his PTSD.  

The Veteran was discharged from service due to bad conduct and was found guilty by a general court-martial for assault and disrespectful behavior toward superior officers.  Accordingly, his bad contact is a bar to eligibility unless it is shown that he was insane at the time of the conduct which resulted in the discharge, which in the case was in April 1970.  After a review of the evidence, the Board finds that the Veteran was insane at the time of his conduct in April 1970.  In this regard, he was diagnosed with chronic brain syndrome, secondary to trauma, manifested by psychosis with major impairment of logical thought, reality testing, and of memory leading to impaired interpersonal relationships, social functioning, and paranoid style in August 1969.  He returned to duty in October 1969 and six months later he assaulted a superior officer.  Dr. T.C. assessed the Veteran with PTSD and concluded that the Veteran's behavior where he assaulted and threatened officers was, more probable than not, likely to represent common and expected symptoms of his service related PTSD.  He opined that the behaviors that led to the Veteran's bad conduct discharge were due to a mental disorder.  

In light of the in-service evidence of a mental disorder which caused impaired social functioning and Dr. T.C.'s opinion that the Veteran suffered from PTSD at the time of his bad conduct, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was insane, as defined in 38 C.F.R. § 3.354.  As such, under the provisions of 38 C.F.R. § 3.12(b), the fact that the Veteran was discharged as a result of the sentence of a general court-martial is not a bar to the payment of VA benefits. 


ORDER

The Veteran's character of his discharge is not a bar to entitlement to VA benefits.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


